DETAILED ACTION
	The instant application having Application No. 16/945,168 filed on 07/31/2020 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bissett (US 2010/0020975 A1-hereinafter Bissett.)


5a launcher having a random number generator, a launcher memory, a launcher encryption/decryption module, and a launcher transceiver, the random number generator being configured to generate a one-time pad, the launcher memory being configured to store the one-time pad generated by the random number generator (at least figure 2, [0019][0022]-[0023][0026][0029][0032]-[0033][0038][0044], base station having components that  generates one-time key, decrypt/encrypt communication, and store key.)
a projectile having a projectile memory, a projectile encryption/decryption module, 10and a projectile transceiver, the projectile memory being configured to store the one-time pad generated by the random number generator, wherein the system is configured to establish a temporary datalink at a point in time in which the projectile and the launcher are substantially collocated, the system being configured to transmit the one-time pad from the random number generator to the projectile 15memory using the temporary datalink (at least figure 2, [0019][0022]-[0023][0026]-[0027][0029][0032]-[0033][0038][0044], i.e.: missile /mobile device having components that receive the one-time key generated, store the one-time key, and encrypt/decrypt communications.  The one-time key is transmitted from a component in the base station to the missile/mobile device, when the missile launcher/mobile device is docked in the base station.)  

(at least [0022][0044], i.e.: a communication link is established between the mobile station/missile and base station when the mobile station/missile undocks/launches from the base station.)  

Regarding claim 3, Bissett discloses the system of claim 2, wherein data being transmitted over the communication datalink is encrypted using the one-time pad (at least abstract and [0029], communication is encrypted using the one-time key.)  

Regarding claim  56, Bissett discloses the system of claim 1. Bissett also discloses the launcher encryption/decryption module is configured to use the one-time pad stored in the launcher memory to encrypt data before the data is transmitted by the launcher transceiver (at least [0036]-[0037], data is encrypted before transmission.)  

Regarding claim 7, Bissett discloses the system of claim 1. Bissett also discloses the launcher encryption/decryption module is 10configured to use the one-time pad stored in the launcher memory to decrypt data received by the launcher transceiver (at least [0036]-[0037], the one-time key is used to decrypt encrypted data received.)  

Regarding claim 8, Bissett discloses the system of claim 1. Bissett also discloses the projectile encryption/decryption module is configured to use the one-time pad stored (at least [0036]-[0037], data is encrypted before transmission.)

Regarding claim 9, Bissett discloses the system of claim 1. Bissett also discloses the projectile encryption/decryption module being configured to use the one-time pad stored in the projectile memory to decrypt data received by the projectile transceiver (at least [0036]-[0037], the one-time key is used to decrypt encrypted data received.)   

Regarding claim 10, Bissett discloses the system of claim 1. Bissett also discloses at least two copies of the one-time pad are present in the system (at least [0028][0032]-[0033], 2 copies of one-time key are in system.)  

Regarding claim 11, Bissett discloses the system of claim 10. Bissett also discloses one copy of the at least two copies of the 25one-time pad is present in the launcher memory (at least [0028][0033], one copy of the one-time key is stored at base station.)  

Regarding claim 12, Bissett discloses the system of claim 10. Bissett also discloses one copy of the at least two copies of the one-time pad is present in the projectile memory (at least [0028][0033], one copy of the one-time key is stored at the missile/mobile device.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bissett.
Regarding claim 13, Bissett discloses the system of claim 10. Bissett does not explicitly disclose a third copy of the one-time pad is present in the random number generator.  
However, it is obvious if not inherent that a copy of the one-time key may also present at the controller/processor (random number generator), because each processor has some memory (i.e.: registers) that it may use to store data (key) that it generates.
Therefore, it would  have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have a copy of the one-time key present in the processor/controller (random number generator) to allow quick access by the CPU. 

Regarding claim 514, Bissett discloses a method comprising: 
(at least [0023][0026][0028],i.e.: one-time key is generated); 
establishing a temporary datalink at a point in time in which the launcher and a projectile are substantially collocated and the one-time pad is stored in both a projectile 10memory of the projectile and a launcher memory of the launcher (at least [0032]-[0034], key is stored at both the missile launcher/mobile device (projectile) and the base station (launcher)) 
encrypting data using the one-time pad and a launcher encryption/decryption module (at least [0037], the one-time key is used to encrypt/decrypt data); 
transmitting the encrypted data via a communication datalink (at least [0036]-[0037], encrypted data is transmitted via a communication link); and 
decrypting the encrypted data using the one-time pad and the projectile encryption/decryption module (at least [0036]-[0037], encrypted data is decrypted.)  
Bissett does not explicitly disclose receiving a fire command from a launcher; 
However, Bissett discloses the system comprises a missile and a base station, and generating keys at launch time to secure communication between the missile and the base station (at least [0044].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that a launch (fire) command must be received from a base station (launcher) before a launch time can be determined to ensure that proper measures are taken before the missile actually launches.

(at least [0022][0044], i.e.: the communication link is established between the mobile station/missile and base station when the mobile station/missile undocks/launches from the base station.)   

Regarding claim 16, Bissett discloses the method of claim 15. Bissett also discloses the launcher encryption/decryption module is configured to use the one-time pad stored in the launcher memory to encrypt data before 20the data is transmitted by the launcher transceiver (at least [0036]-[0037], the one-time key is used to encrypt data before the data is transmitted.)  

Regarding claim 17, Bissett discloses the method of claim 15.  Bissett also discloses wherein the launcher encryption/decryption module is configured to use the one-time pad stored in the launcher memory to decrypt data received by the launcher transceiver (at least [0036]-[0037], the one-time key is used to decrypt the encrypted data.)  

Regarding claim 18, Bissett discloses the method of claim 15. Bissett also discloses the projectile encryption/decryption module 25is configured to use the one-time pad stored in the projectile memory to encrypt data before said data is transmitted by (at least [0036]-[0037], the one-time key is used to encrypt data before the data is transmitted.)  

Regarding claim 19, Bissett discloses the method of claim 15. Bissett also discloses the projectile encryption/decryption module being configured to use the one-time pad stored in the projectile memory to decrypt data received by the projectile transceiver (at least [0036]-[0037], the one-time key is used to decrypt the encrypted data.)  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bissett and in view of Weiland et al. (US 2017/0343326 A1-hereinafter Weiland.)
Regarding claim 4, Bissett discloses the system of claim 1. 
Bissett does not explicitly disclose the launcher further has at least one launcher 25sensor, the at least one launcher sensor being configured to detect environmental information .  
However, Weiland discloses sensors of a base station, the sensors detect i.e.: sensor breakage and impact data (environmental information) (at least [0021].)  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the feature discloses by Weiland into the system of Bissett to enable the system to better assess the situation at hand. 

Regarding claim 5, Bissett disclose the system of claim 1. 

However, Weiland discloses sensors that detect contact points in which kenetic energy transfers from a projectile to a target ([0025][0027][0031].)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the feature discloses by Weiland into the system of Bissett to enable the system to evaluate the effectiveness of projectiles (at least [0031].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438